MOBGAN, J.,
Dissenting. — The author of the foregoing opinion seems to have proceeded upon the erroneous theory that see. 3413, Bev. Codes, as amended, permits a mortgagee to take possession of mortgaged personal property, for the purpose of foreclosure, only in case the mortgagor can be found within the county wherein the mortgage is sought to be foreclosed. The language of the section certainly does not suggest such a construction, nor can it be justified by anything to be found in the other sections referred to.
Let us see where the theory, upon which the opinion is based, will lead us if we follow it: The provisions quoted from secs. 3414 and 3415, as amended, apply with equal force to a sheriff or constable as to any other person authorized by affidavit to take possession of the property. We have held in Tappin v. McCabe, 27 Ida. 402, 149 Pac. 460, that an officer can only be required to act in a proceeding of this kind in the event the property cannot be taken peaceably by the mortgagee. He is governed by the provisions of sees. 3414 and 3415 the same as is any other person seeking to proceed under authority of an affidavit of foreclosure, and if, as held in the foregoing opinion, a private individual cannot take the property without finding the mortgagor in the county wherein it is situated, these provisions would prohibit an officer from taking it under the same circumstances. It is clear that if the statutory provision above referred to prohibits a private individual from acting in the premises, an officer is also prohibited, and we have reached the remarkable conclusion that, in Idaho, a chattel mortgage cannot be foreclosed by notice and sale unless the mortgagor and the mortgaged property can be found in the same county at the same time. The law will not bear that construction, and we should not attempt to read such a provision into it.
In Tappin v. McCabe, supra, we held, in effect, that the amendment to sec. 3413 was enacted for the benefit of the *204mortgagor; that it was intended to save him the expense of foreclosure through the agency of an officer. This being the purpose of the law, the mortgagee has not an election between the remedies therein provided, but must personally, or by agent or attorney, take possession of the property, if it can be done peaceably, whether the mortgagor can be found in the county or not, and proceed with the foreclosure, and may not invoke the aid of an officer unless peaceable possession be refused.
It does not appear that an effort was made to conform to the statute in this ease, nor that respondent would have met with any difficulty in securing peaceable possession of the property had he attempted to do so.
I am of the opinion that respondent, having failed to prop-' erly pursue his statutory remedy against the mortgaged property, which was primarily liable for the payment of the debt, cannot maintain this action against the indorser of the notes, and that the judgment should be reversed.